Title: To Alexander Hamilton from Henry Lee, 5 March 1800
From: Lee, Henry
To: Hamilton, Alexander

Philada. March 5th. 1800
My dear sir.
Yr. very friendly letter I duely recd, & altho I was persuaded you could not listen a moment to the base insinuations to which I referred, yet I felt not inconsiderable satisfaction in the explicit contempt which yr. answer manifests. This game yet continues, in a late aurora an absolute falshood is issued to the world in which I am at large named & my friend Ludwell Lee by initials. The letters he alludes to, I never heard of before, & I well know that Mr. Lee is like myself equally ignorant of them. I beleive no letters of the sort were ever published in Virga—at least I never heard of such, nor saw such. On what ground the assertion has been risked I am at a loss to conjecture. I had at first determined publicly to contradict the falshood with my name, but in this have been stopped by the disapprobation of gentlemen in whom I place confidence.
It gives me pain to find you so despondent. Certainly you cannot regard the calumnys of yr. enemys. This to them would be high gratification. Nor ought you to despond of yr. country: we have heretofore prospered, when surrounded by infinitely greater difficultys, in contributing to which prosperity, no man alive has done more than yr. self.

Be then more like yr self & resist to victory all yr. foes.
It would give me great pleasure to see you here, & I had expected that official duty would have brought you among us a second time during the winter. We are now engaged in the little pitiful business of the irish murderer Nash & I fear much of our time will be spent in this dirty affair.
Yrs. affty.

H. Lee

